Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 21, 2014

                                    No. 04-13-00005-CV

    IN THE MATTER OF THE GUARDIANSHIP OF MARTHA JANE VALDEZ, an
                          Incapacitated Person,

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2007-PC-2303
                         Honorable Tom Rickhoff, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.

                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court